       Case 1:20-cv-10094-LTS-RWL Document 1 Filed 12/02/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
TRUSTEES of the SHEET METAL WORKERS’ LOCAL :
UNION NO. 28 FUNDS and PLANS,                                             :
individually named herein as SHEET METAL WORKERS’ : Civil Case No.: 20-cv-10094
LOCAL UNION NO. 28 VACATION FUND, SHEET                                   :
METAL WORKERS’ LOCAL UNION NO. 28 WELFARE :
FUND, SHEET METAL WORKERS’ LOCAL UNION                                    :
NO. 28 SUPPLEMENTAL UNEMPLOYMENT FUND,                                    : COMPLAINT
SHEET METAL WORKERS’ LOCAL UNION NO. 28                                   :
ANNUITY FUND, SHEET METAL WORKERS’ LOCAL :
UNION NO. 28 PENSION FUND, SHEET METAL                                    :
WORKERS’ LOCAL UNION NO. 28 JOINT LABOR                                   :
MANAGEMENT FUND, SHEET METAL WORKERS’                                     :
LOCAL UNION NO. 28 EDUCATION FUND, SHEET                                  :
METAL WORKERS’ LOCAL UNION NO. 28                                         :
SCHOLARSHIP FUND, SHEET METAL WORKERS’                                    :
LOCAL UNION NO. 28 ASSESSMENTS FUND,                                      :
SHEET METAL WORKERS’ LOCAL UNION NO. 28                                   :
POLITICAL ACTION FUND, SHEET METAL                                        :
WORKERS’ LOCAL UNION NO. 28 BUILDING FUND, :
and INTERNATIONAL ASSOCIATION OF SHEET                                    :
METAL, AIR, RAIL AND TRANSPORTATION                                       :
WORKERS’ LOCAL UNION NO. 28, AFL-CIO,                                     :
                                                                          :
                                                      Plaintiffs,         :
                  -against-                                               :
                                                                          :
JT&T AIR CONDITIONING CORP.,                                              :
                                                      Defendant.          :
--------------------------------------------------------------------------X
       Plaintiffs, by their attorneys, COLLERAN, O’HARA & MILLS L.L.P. complain of

Defendant as follows:
                               JURISDICTION AND VENUE

       1.     Jurisdiction is conferred upon this court by the Employee Retirement Income

Security Act of 1974, (hereinafter “ERISA”), as amended, §§ 502 and 515, 29 U.S.C. §§ 1132 and

1145; and the Labor Management Relations Act, (hereinafter “LMRA”), as amended, § 301, 29

U.S.C. § 185; derivative jurisdiction is contained in 28 U.S.C. §§ 1331 and 1337.

       2.     Venue within this district is proper pursuant to LMRA § 301, 29 U.S.C. § 185;
          Case 1:20-cv-10094-LTS-RWL Document 1 Filed 12/02/20 Page 2 of 8




ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2); and 28 U.S.C. § 1391(b).

                                    NATURE OF ACTION

          3.   This action is brought, inter alia, in accordance with the requirements of the LMRA

§ 302, as amended, 29 U.S.C. § 186 (“Taft-Hartley” plans) to enforce the relevant provisions of

the jobsite agreement, applicable collective bargaining agreements, and statutory obligations

imposed on Defendant by ERISA § 515, 29 U.S.C. §1145, and LMRA § 301(a), 29 U.S.C. §

185(a).

                                           PARTIES

          4.   Plaintiffs, TRUSTEES of the INTERNATIONAL ASSOCIATION OF SHEET

METAL, AIR, RAIL AND TRANSPORTATION WORKERS LOCAL UNION NO. 28

BENEFIT FUNDS and PLANS, individually named herein as SHEET METAL WORKERS

LOCAL UNION NO. 28 VACATION FUND, SHEET METAL WORKERS LOCAL UNION

NO. 28 WELFARE FUND, SHEET METAL WORKERS LOCAL UNION NO. 28

SUPPLEMENTAL UNEMPLOYMENT FUND, SHEET METAL WORKERS LOCAL UNION

NO. 28 ANNUITY FUND, SHEET METAL WORKERS LOCAL UNION NO. 28 PENSION

FUND, SHEET METAL WORKERS LOCAL UNION NO. 28 JOINT LABOR MANAGEMENT

FUND, SHEET METAL WORKERS LOCAL UNION NO. 28 EDUCATION FUND, SHEET

METAL WORKERS LOCAL UNION NO. 28 SCHOLARSHIP FUND, (hereinafter “ERISA

FUNDS”) are, at all relevant times, employee benefit plans as defined in ERISA § 3(1) and (2), 29

U.S.C. §1002(1) and (2), established and maintained by employers engaged in commerce and by

a labor organization representing employees engaged in commerce and in an industry affecting

commerce, which, further, qualify as multi-employer plans within the meaning of ERISA §

3(37)(A), 29 U.S.C. §1002(37)(A). The ERISA FUNDS maintain their office at 195 Mineola



                                                2
       Case 1:20-cv-10094-LTS-RWL Document 1 Filed 12/02/20 Page 3 of 8




Boulevard, Mineola, New York 11501.

       5.     Plaintiffs,   SHEET     METAL        WORKERS       LOCAL      UNION      NO.    28

ASSESSMENTS FUND, SHEET METAL WORKERS LOCAL UNION NO. 28 POLITICAL

ACTION FUND, and SHEET METAL WORKERS LOCAL UNION NO. 28 BUILDING FUND

(hereinafter “UNION FUNDS” and, collectively with the ERISA FUNDS, hereinafter referred to

as the “FUNDS”) are contractually-generated funds created pursuant to the relevant collective

bargaining agreement (“CBA”) between Plaintiff, INTERNATIONAL ASSOCIATION OF

SHEET METAL, AIR, RAIL AND TRANSPORTATION WORKERS LOCAL UNION NO. 28,

AFL-CIO, and non-parties Sheet Metal & Air Conditioning Contractors Association of New York

City, Inc. and SMACNA of Long Island, Inc. The UNION FUNDS maintain their office at 195

Mineola Boulevard, Mineola, New York 11501.

       6.     Plaintiff, INTERNATIONAL ASSOCIATION OF SHEET METAL, AIR, RAIL

AND TRANSPORTATION WORKERS LOCAL UNION NO. 28, AFL-CIO, (hereinafter

“LOCAL 28” or “UNION”) is a labor organization affecting commerce as defined by LMRA §

152(5) as well as ERISA § 1002(4) representing individuals who performed work for Defendant,

JT&T AIR CONDITIONING CORP. LOCAL 28 maintains an office at 500 Greenwich Street,

Suite 502, New York, New York 10013.

       7.     Upon information and belief, Defendant, JT&T AIR CONDITIONING CORP.,

(hereinafter “JT&T” or “EMPLOYER”), is and was, at all relevant times, a domestic New York

corporation transacting business pursuant to the laws of the State of New York with its principal

place of business at 6454 Maurice Avenue, Flushing, New York, 11378.

       8.     JT&T is, and was at all relevant times, engaged in an industry affecting commerce

and an “employer” within the meaning of the National Labor Relations Act, (hereinafter “NLRA”),



                                               3
       Case 1:20-cv-10094-LTS-RWL Document 1 Filed 12/02/20 Page 4 of 8




§§ 2(2) and 301(a), 29 U.S.C. 152(a) and 185(a), and ERISA §§ 3(5) and 515, 29 U.S.C. 1002(5)

and 1145.

                                            FACTS

       9.     The EMPLOYER has, at all times relevant to this action, been a party to a CBA

with the UNION governing the wages, hours and working conditions of certain of its employees.

       10.    At all times relevant to this action, the CBA has required JT&T to make

contributions to the FUNDS and LOCAL 28 on behalf of its employees who are covered by the

CBA, at specified rates for each hour of covered employment, subject to certain limitations set

forth in the CBA.

       11.    By way of executing the CBA, JT&T agreed to be bound by the provisions of the

FUNDS’ Collection Policy, By-Laws, and the Agreement and Declaration of Trust governing the

various FUNDS.

       12.    The CBA and the Agreement and Declaration of Trust governing the various

ERISA FUNDS provide that if JT&T fails to remit contributions by the date due, the EMPLOYER

is liable to the ERISA FUNDS for: (A) the delinquent contributions; (B) interest on delinquent

contributions at the prime rate plus twelve percent (12%) with a minimum of fifteen percent (15%)

per year following a five (5) day grace period; (C) liquidated damages of twenty percent (20%) on

unpaid contributions; and (D) the ERISA FUNDS’ attorneys’ fees and costs.

       13.    The CBA further requires JT&T to submit a weekly remittance report to the

FUNDS providing the name and hours worked for each worker employed by JT&T on whose

behalf employee benefit contributions are made.

       14.    The CBA requires signatory employers to submit to periodic audits of their books

and records in order to determine whether the employers have made the contributions they are



                                               4
       Case 1:20-cv-10094-LTS-RWL Document 1 Filed 12/02/20 Page 5 of 8




obligated to make pursuant to the collective bargaining agreements.

       15.     JT&T employed individuals covered by the terms of the CBA for the period from

January 2014 to date and was accordingly required to remit fringe benefit contributions to the

Funds on behalf of these employees.

       16.     PLAINTIFFS have attempted to audit JT&T for the audit period from January 2014

to date. To date, JT&T has not submitted its books and records to an audit.

                                       COUNT I – ERISA

       17.     Plaintiffs repeat, reiterate and reallege each and every allegation contained in

paragraphs numbered “1” through “16” of this Complaint with the same force and effect as though

the same were set forth at length herein.

       18.     Section 515 of ERISA, 29 U.S.C. § 1145, requires that “[e]very employer who is

obligated to make contributions to a multiemployer plan under the terms of the plan or under the

terms of a collectively bargained agreement shall, to the extent not inconsistent with law, make

such contributions in accordance with the terms and conditions of such plan or such agreement.”

       19.     Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), mandates the following:

               In any action under this subchapter by a fiduciary for or on behalf of a plan
               to enforce [Section 515] in which a judgment in favor of the plan is awarded,
               the court shall award the plan,

               (a) the unpaid contributions,

               (b) interest on the unpaid contributions,

               (c) an amount equal to the greater of

                       (i) interest on the unpaid contributions; or

                       (ii) liquidated damages provided for under the plan in an amount not
                            in excess of 20 percent (or such higher percentage as may be
                            permitted under Federal or State law) of the [unpaid
                            contributions],

                                                 5
       Case 1:20-cv-10094-LTS-RWL Document 1 Filed 12/02/20 Page 6 of 8




               (d) reasonable attorneys’ fees and costs of the action, to be paid by the
                   defendant, and

               (e) such other legal or equitable relief as the court deems appropriate.

       For purposes of this paragraph, interest on unpaid contributions shall be determined by

       using the rate provided under the plan[.]

       20.     JT&T, by virtue of its failure to submit the records required to determine whether

the defendant has made the contributions it is obligated to make pursuant to the collective

bargaining agreements, has violated Section 515 of ERISA, 29 U.S.C. §1145.

       21.     Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless defendant is ordered specifically to

perform all obligations on its part required to be performed under the collective bargaining

agreements.

       22.     JT&T, by virtue of its failure to submit to an audit, is subject to an injunction

ordering it to immediately submit its books and records for an audit covering the period of January

2014 to date and requiring it to pay any contributions due according to the audit, interest, liquidated

damages, audit fees, attorneys’ fees and costs.

                                        COUNT II – LMRA

       23.     Plaintiffs repeat, reiterate and reallege each and every allegation contained in

paragraphs numbered “1” through “22” of this Complaint with the same force and effect as though

the same were set forth at length herein.

       24.     Section 301 of the LMRA, 29 USC § 185(a), provides a federal cause of action for

“[s]uits for violation of contracts between an employer and a labor organization.”

       25.     JT&T, by virtue of its failure to submit to an audit has violated the CBA and the



                                                   6
       Case 1:20-cv-10094-LTS-RWL Document 1 Filed 12/02/20 Page 7 of 8




Agreement and Declaration of Trust governing the various FUNDS, which is incorporated into the

CBA.

       26.     Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless defendant is ordered specifically to

perform all obligations on its part required to be performed under the collective bargaining

agreements.

       27.     JT&T, by virtue of its failure to submit to an audit, is subject to an injunction

ordering it to immediately submit its books and records for an audit covering the period of January

2014 to date and requiring it to pay any contributions due according to the audit, interest, liquidated

damages, audit fees, attorneys’ fees and costs.

       28.     The FUNDS are thus entitled under LMRA Section 301(a) to injunction ordering

JT&T to immediately submit its books and records for an audit covering the period of January

2014 to date and requiring it to pay any contributions due according to the audit, interest, liquidated

damages, audit fees, attorneys’ fees and costs.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that the Court enter a judgment:

               1.      Ordering JT&T AIR CONDITIONING CORP., to submit to an audit of its

                       payroll books and records for the period of January 2014 to date;

               2.      Ordering JT&T AIR CONDITIONING CORP., to pay any (i) delinquencies

                       identified by the audit and (ii) interest on the unpaid contributions; (iii) an

                       amount equal to greater of (a) interest on the unpaid contributions or (b)

                       liquidated damages of 20 percent of the unpaid contributions, and (iv) the

                       costs of the audit;



                                                  7
      Case 1:20-cv-10094-LTS-RWL Document 1 Filed 12/02/20 Page 8 of 8




             3.    Providing such other legal and equitable relief as the Court deems proper.


Dated: December 2, 2020
       Woodbury, NY

                                         Respectfully submitted,

                                         COLLERAN, O’HARA & MILLS L.L.P.

                                         By: /s/ Thomas P. Keane
                                         Thomas P. Keane (TK4425)
                                         Attorneys for Plaintiffs
                                         100 Crossways Park Drive West, Suite 200
                                         Woodbury, New York 11797
                                         (516) 248-5757
                                         tpk@cohmlaw.com


cc:   JT&T Air Conditioning Corp.
      6454 Maurice Avenue
      Flushing, NY 11378




                                            8
